UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

VALVETECH, INC.,                                  :

                   Plaintiff,                     :

       v.                                         :    Case No. 6:17-cv-06788-FPG-MWP
AEROJET ROCKETDYNE, INC.,                         :
                   Defendant.
                                                  :
_____________________________

               NOTICE OF MOTION AND MOTION FOR ADMISSION OF
                      MIGUEL J. BOMBACH PRO HAC VICE

       PLEASE TAKE NOTICE that upon the annexed motion to appear pro hac vice, the

Admission Petition Form signed by Miguel J. Bombach dated January 27, 2021, the Admission

Sponsor Affidavit of John D. Esterhay dated January 27, 2021, and the completed Attorney's

Oath, Civility Principles Oath, Attorney Data Base Information Form, and CM/ECF Registration

form annexed hereto, we will move this Court pursuant to Rule 83.1 of the Local Rules of the

United States Court for the Western District of New York, for an Order allowing admission of

movant Miguel J. Bombach, a member of the firm of Perkins Coie LLP and a member in good

standing of the Bar of the State of California, as attorney pro hac vice to appear as counsel for
Plaintiff ValveTech, Inc., in the above-captioned action.
Dated: January 28, 2021   By:/ s/John D. Esterhay
                             Kevin J. Patariu
                             John D. Esterhay
                             Perkins Coie LLP
                             11452 El Camino Real, Suite 300
                             San Diego, CA 92130-2080
                             Telephone: (858) 720-5700
                             Fax: (858)720-5799
                             KPatariu@perkinscoie.com
                             JEsterhay@perkinscoie.com

                             Laurie A. Vahey
                             Vahey Getz LLP
                             144 Exchange Blvd., Suite 400
                             Rochester, New York 14614
                             Telephone: (585) 262-4427
                             Fax: (585) 262-3474
                             lvahey@vaheygetz.com
                             jgetz@vaheygetz.com

                          Attorneys for Plaintiff
                          VALVETECH, INC.
